Citation Nr: 0016705	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, Mother and Father


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), whereby the benefit sought on appeal 
was denied.


FINDING OF FACT

A peripheral neuropathy disorder manifested subsequent to 
service is not shown to be related to that service, or to 
Agent Orange exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder is not well grounded, and is denied.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  In addition, a disease 
associated with exposure to certain herbicide agents listed in 
38 C.F.R. § 3.309(e) (1999) will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. 

For the purposes of this section, the term herbicide agent 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era, specifically:  2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and pilorum.  
38 C.F.R. § 3.307(a)(6)(i) (1999).

For VA purposes, the Vietnam Era began on February 28, 1961 
and ended on May 7, 1975, for veterans who served in Vietnam 
during that time period.  38 C.F.R. § 3.2(f) (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(ii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, prostate cancer, porphyria cutanea 
tarda, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Note 2 indicates that "for purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e) 
(1999).

The Agent Orange-related diseases listed above shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, a task which includes the difficult burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App78, 81 (1990).  The kind of evidence needed to make 
a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

The veteran testified at his personal hearing that he 
manifests peripheral neuropathy and avers, in essence, that 
service connection is warranted based on Agent Orange 
exposure.  

The veteran's service medical records are devoid of a 
peripheral neuropathy disorder.  Subsequent to service, a May 
1988 VA report shows that he was assessed with mild to 
moderate polyneuropathy, both axonal and demyelinating.  The 
results of a May 1998 VAE show that he was assessed with a 
"moderate sensory only neuropathy... ."  The examiner also 
stated that "the etiology of the neuropathy is uncertain, 
but if he truly has impaired kidney function, then it is 
obviously related to that rather than idiopathic."   
Additional medical records show treatment for hypertension 
and renal failure, as well as other non-service connected 
disorders. 

The veteran served on active duty from August 1969 to May 
1972.  The medical evidence does not show that presence of a 
peripheral neuropathy disorder until 1988, sixteen years 
after his separation from service.  Because the evidence does 
not show a peripheral neuropathy disorder that "appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset", and acute 
and subacute peripheral neuropathy have not been diagnosed, 
service connection for this disorder under the Agent Orange 
presumptive regulations is not established.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

The question that must now be addressed by the Board is 
whether service connection on a direct basis is warranted.  

As indicated above, the veteran's service medical records do 
not show that he manifested peripheral neuropathy during his 
active service.  The evidence subsequent to service shows 
that he was assessed with peripheral neuropathy in May 1988, 
and again in May 1998.  Additionally, the May 1998 VA report 
tends to show a link between the veteran's kidney impairment 
and his neuropathy.  Significantly, we must point out that 
the although medical evidence shows that the veteran now 
manifests a peripheral neuropathy disorder, it does not show 
that this disorder is in any way related to his active 
service.  Without this nexus evidence between a current 
disorder and service, the claim is not well grounded and must 
be denied.  



ORDER

Entitlement to service connection for peripheral neuropathy 
is not well grounded, and is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

